Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 1 of 58 Page ID #:1229
                                                                                 1


     1                         UNITED STATES DISTRICT COURT

     2            CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

     3              HONORABLE JOHN F. WALTER, U.S. DISTRICT JUDGE

     4

     5   UNITED STATES OF AMERICA,                  )
                                                    )
     6               PLAINTIFF,                     )       CASE NO.
                                                    )
     7               vs.                            )       CR 20-00326-JFW
                                                    )
     8   RAYMOND SHE WAH CHAN,                      )
                                                    )       PAGES 1 TO 58
     9               DEFENDANT.                     )
                                                    )
    10

    11

    12

    13                           REPORTER'S TRANSCRIPT OF
                            TRIAL SETTING CONFERENCE VIA ZOOM
    14                           FRIDAY, DECEMBER 4, 2020
                                        8:09 A.M.
    15                           LOS ANGELES, CALIFORNIA

    16

    17

    18

    19

    20

    21

    22
              ________________________________________________________
    23
                           MIRANDA ALGORRI, CSR 12743, RPR, CRR
    24                       FEDERAL       OFFICIAL     COURT   REPORTER
                             350    WEST    1ST   STREET,   SUITE   4455
    25                        LOS    ANGELES,      CALIFORNIA     90012
                                MIRANDAALGORRI@GMAIL.COM
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 2 of 58 Page ID #:1230
                                                                                 2


     1                           APPEARANCES OF COUNSEL:

     2

     3   FOR THE PLAINTIFF:

     4         NICOLA T. HANNA
               UNITED STATES ATTORNEY
     5         BY: MACK JENKINS
               BY: VERONICA DRAGALIN
     6         BY: MELISSA MILLS
               Assistant United States Attorneys
     7         United States Courthouse
               312 North Spring Street
     8         Los Angeles, California 90012

     9
         FOR THE DEFENDANT:
    10
               BRAUN & BRAUN, LLP
    11         BY: HARLAND W. BRAUN
               10250 Constellation Boulevard
    12         Suite 1020
               Los Angeles, California 90067
    13

    14   ALSO PRESENT:

    15         Special Agent Andrew Civetti

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 3 of 58 Page ID #:1231
                                                                                 3


     1           LOS ANGELES, CALIFORNIA; FRIDAY, DECEMBER 4, 2020

     2                                   8:09 A.M.

     3                                       ---

     4

     5                    THE CLERK:    Calling CR 20-326A-JFW, United States

     6   of America versus Raymond She Wah Chan.

     7                    Counsel, please state your appearances.

     8                    MR. JENKINS:    Good morning, Your Honor.

     9   Mack Jenkins on behalf of the United States.          Joining me off

    10   camera and socially distanced is AUSA Veronica Dragalin,

    11   AUSA Melissa Mills, and FBI Special Agent Andrew Civetti.

    12                    MR. BRAUN:    Good morning, Your Honor.

    13                    Harland Braun, B-r-a-u-n, for Defendant

    14   Raymond Chan who is also attending via Zoom.

    15                    THE COURT:    All right.    Good morning to all.

    16                    This matter is on the Court's calendar for the --

    17   a Trial Setting Conference for Mr. Chan.         Before we discuss the

    18   dates that the Court has previously set in this action pursuant

    19   to the Court's Criminal Trial Order as modified by

    20   docket No. 63, I'm going to ask the Government to advise us of

    21   what it expects to prove with respect to this defendant.

    22                    Although I am familiar with the nature of the

    23   charges and the evidence based upon the original Indictment and

    24   the extensive Trial Setting Conference that we had in August,

    25   the filing -- the First Superseding Indictment, which was just
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 4 of 58 Page ID #:1232
                                                                                 4


     1   recently unsealed, expands the case obviously as to Mr. Chan.

     2   And in its most recent notice of complex case, the Government

     3   now estimates that it will take 20 to 25 days to try this case.

     4                    It appears that many of the names of individuals

     5   and entities that were not used in the original Indictment,

     6   because according to the Government, they were, quote,

     7   "masked," they have now been unmasked and included in the First

     8   Superseding Indictment which makes it a little easier to review

     9   the allegations.

    10                    And I appreciate Government counsel's efforts in

    11   filing the revised notice this week with respect to the names

    12   of individuals and entities in the First Superseding

    13   Indictment.    However, I'm going to ask Government counsel to

    14   rereview because I noticed that there were many entities and

    15   names that are mentioned in the First Superseding Indictment

    16   that were not included in the recent filing.

    17                    By way of introduction or beginning, the

    18   Government has alleged in paragraph 15 that the defendant was

    19   the general manager of the Los Angeles Department of Building

    20   and Safety until about May of 2016 at which time he was

    21   appointed by the mayor as the City's deputy mayor of Economic

    22   Development, and he remained in that position until

    23   approximately July of 2017 when he retired, and then he began

    24   working with George Chiang, C-h-i-a-n-g, as a consultant and

    25   lobbyist on behalf of various developers.
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 5 of 58 Page ID #:1233
                                                                                 5


     1                    So I'm going to ask -- I assume, Mr. Jenkins, you

     2   are going to speak for the Government this morning?

     3                    MR. JENKINS:    That is correct, Your Honor.

     4                    THE COURT:    All right.    I'm going to ask you to

     5   go through the Government's evidence with respect to the five

     6   schemes that are alleged in the RICO conspiracy and the mail

     7   fraud counts which include the L.A. Grand Hotel,

     8   940 Hill Street, the Luxe Hotel, Project M -- which I guess has

     9   not been unmasked yet; is that correct?

    10                    MR. JENKINS:    That is correct, Your Honor.

    11                    THE COURT:    -- and Businessman A who, my memory

    12   serves me, is the cabinetmaker.        And he has not been unmasked

    13   yet; is that correct?

    14                    MR. JENKINS:    Not publicly by the Government.

    15   That is correct, Your Honor.

    16                    THE COURT:    Okay.   As I indicated, I'm familiar

    17   with the evidence with respect to those schemes but primarily

    18   as to the Co-defendant Huizar because he was the only defendant

    19   named in the original Indictment.        So I will then turn it over

    20   to Mr. Jenkins.

    21                    As you indicated the last time, if you would

    22   point out during your presentation the percipient witnesses and

    23   especially those individuals who the Government believes are

    24   going to provide testimony as percipient witnesses, namely, the

    25   various cooperators that have entered pleas of guilty pursuant
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 6 of 58 Page ID #:1234
                                                                                 6


     1   to cooperation plea agreements.

     2                    I'm particularly interested in the -- when you

     3   get to that point in time, the Synergy consulting fees that

     4   were apparently, if I'm reading the First Superseding

     5   Indictment correctly, were paid -- allegedly paid to Mr. Chan

     6   during his tenure as the deputy mayor.         Also, I'm interested in

     7   an estimate as to the total amount that Mr. Chan has

     8   apparently -- the Government's theory in terms of what he has

     9   received in connection with the pay-to-play schemes.

    10                    So, Mr. Jenkins, I will hear from you.

    11                    MR. JENKINS:    Yes, Your Honor.

    12                    Beginning with the five schemes, the first, as

    13   the Court noted, charges part of the racketeering conspiracy in

    14   which Mr. Chan is charged is the L.A. Grand Hotel bribery

    15   scheme.    Essentially this hotel is owned by a chairman named

    16   Wei Huang, last name H-u-a-n-g.        The allegations are -- the

    17   Court is somewhat familiar with.        This is the chairman who

    18   ultimately took Jose Huizar on various luxury trips to

    19   Las Vegas, Australia, and other locations.

    20                    It is alleged that he provided, that is,

    21   Chairman Huang provided approximately $800,000 in benefits to

    22   Jose Huizar and, in addition, helped fund a $600,000 loan that

    23   ultimately served the purpose of resolving a sexual harassment

    24   lawsuit against Jose Huizar.       One of the reasons that conduct

    25   is important is because, as alleged in the First Superseding
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 7 of 58 Page ID #:1235
                                                                                 7


     1   Indictment, Mr. Chan, Defendant Chan, is the introductory point

     2   as he provided and facilitated the introduction of

     3   Chairman Huang to Jose Huizar in or about 2013.          That is

     4   significant for various reasons including that the Indictment

     5   also alleges the corrupt relationship between Chairman Huang or

     6   Chairman Huang, H-u-a-n-g, and Huizar started shortly

     7   thereafter.

     8                    It is also significant, the timing, because

     9   around that same time period Defendant Chan, who had reached a

    10   significant level of management, that is, the interim general

    11   manager of the Los Angeles Department of Building and Safety or

    12   LADBS, was proposed to be merged with another significant City

    13   entity, that is, City Planning, around that time.

    14                    According to the defendant, as alleged in the

    15   Indictment, there was some concern that that merger would

    16   result in the elimination of Defendant Chan's supervision over

    17   his department.     Essentially that department would get subsumed

    18   into City Planning.      And the evidence is that is something that

    19   Defendant Chan did not want to do, did not want to happen, and

    20   enlisted the support of various people including

    21   Council Member Huizar to, again, as alleged in the Indictment,

    22   essentially overly simplistic but we believe supported by

    23   evidence, helped save Defendant Chan's job as a management

    24   level employee over LADBS.

    25                    In fact, that did result, meaning the proposed
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 8 of 58 Page ID #:1236
                                                                                      8


     1   merger did not occur.      Defendant Chan ultimately went from

     2   interim general manager to the permanent general manager.               He

     3   was very effusive and thankful to Jose Huizar for those efforts

     4   and repeatedly stated so.       And around that same time is when

     5   Councilman Huizar was suffering a significant both public

     6   relations and internal political issue related to a lawsuit, a

     7   sexual harassment lawsuit, filed by a female staffer against

     8   him that was, according to our evidence, potentially adversely

     9   affecting Jose Huizar's re-election which would occur in 2015.

    10                    Our evidence is that Jose Huizar was essentially

    11   desperate to resolve the lawsuit privately and confidentially

    12   and quickly in order to maintain and help his re-election bid.

    13   In that effort, he solicited and Defendant Chan offered to

    14   provide assistance to help resolve that issue meaning resolve

    15   it in a way that would continue to allow Jose Huizar to serve

    16   his position and hopefully get re-elected.

    17                    The evidence is that Defendant Huizar and

    18   Defendant Chan reached out to -- or initially it was

    19   Defendant Chan reached out to Chairman Huang, that

    20   Chairman Huang or Huang -- I will try to keep my pronunciation

    21   consistent -- that is the same chairman who owned the

    22   L.A. Grand Hotel and, again, who ultimately would be the

    23   primary, as alleged in the Indictment, bribers of

    24   Defendant Huizar.

    25                    Defendant Chan reached out to this chairman and
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 9 of 58 Page ID #:1237
                                                                                  9


     1   requested that he facilitate or help fund this lawsuit or help

     2   pay the ultimate settlement.       As alleged in the Indictment, the

     3   chairman, through Defendant Chan, told Defendant Huizar

     4   essentially, "How can I help?       I will do whatever to help."

     5   The help he ultimately provided was that $600,000 collateral

     6   that is alleged in the Indictment.

     7                    During that process, Defendant Chan served as the

     8   go-between.    That is, Chairman Huang does not speak English.

     9   He speaks Mandarin.      Defendant Chan would serve often as an

    10   interpreter or go-between because he does speak Mandarin, and

    11   he would be the person essentially negotiating the terms or

    12   getting this collateral provided such that he was an integral

    13   part of the process of ensuring that Chairman Huang provided

    14   the $600,000 to fund the lawsuit as requested by

    15   Defendant Huizar and also requested by Defendant Chan, meaning

    16   Defendant Chan made it clear that this was what he also wanted

    17   the chairman to do.      And ultimately the chairman did that.

    18                    Around the same time -- still on the

    19   L.A. Grand Hotel scheme -- Chairman Huang was also making

    20   several requests of Defendant Huizar.         Issues had arisen at the

    21   L.A. Grand Hotel.     A couple that are alleged in the Indictment

    22   are, one, the L.A. Grand Hotel -- I'm not sure if the Court is

    23   familiar, but it's very close to the courthouse.          It's a large

    24   hotel that is in a very precarious position for Downtown L.A.

    25   because there is very little parking.         For a large hotel that
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 10 of 58 Page ID #:1238
                                                                                  10


      1   serves bar functions, social functions, in addition to actual

      2   occupants commercially, it's in a difficult spot because there

      3   is nowhere to park.     So they had a parking lot dispute which

      4   was significant for that reason meaning that parking was a

      5   major issue for the chairman, and he solicited both

      6   Defendant Chan's help and Defendant Huizar's help.

      7                   Defendant Chan also is aware of asks such as a

      8   union issue that was occurring at the hotel or with the hotel

      9   employees, and Chairman Huang through Defendant Chan solicited

    10    again Jose Huizar's help.      But, most significantly,

    11    Defendant Chan was aware in his capacity as the LADBS general

    12    manager and then later in his capacity as Deputy Mayor for

    13    Economic Development.

    14                    Defendant Chan was intimately aware that this

    15    chairman wanted to transform the L.A. Grand Hotel into a

    16    77-floor tower which at the time -- and I think still today --

    17    would be the second highest or the first highest tower west of

    18    the Mississippi.     Obviously that sort of project would involve,

    19    in Jose Huizar's district, significant entitlements in order

    20    for it to go forward.

    21                    At the time Defendant Huizar was both the chair

    22    of the PLUM Committee and the city council member over the

    23    district where the hotel was located.        Defendant Chan

    24    facilitated meetings in that regard with other City employees

    25    and generally was aware that this was one of the -- was one of
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 11 of 58 Page ID #:1239
                                                                                   11


      1   Defendant Huang's goals for the hotel.

      2                   In addition --

      3                   THE COURT:    All that is well and good with

      4   respect to Defendant Huizar, but why is that -- how does that

      5   show that Mr. Chan is somehow involved in the bribery scheme?

      6   So far I haven't heard any evidence other than the fact that

      7   Mr. Chan made an introduction to Chairman Huang.          Then

      8   Chairman Huang and Mr. Huizar entered into negotiations with

      9   respect to the loan transaction which ultimately the $600,000

    10    was used to settle his sexual harassment lawsuit.

    11                    There has to be something that -- it seems to me

    12    the Government's theory is that, in exchange for that

    13    arrangement, Mr. Huizar took certain action favoring the

    14    development or the entitlements to the L.A. Grand Hotel.           But

    15    so far we have Mr. Chan making introductions, being an

    16    interpreter, and I don't see what his -- the evidence is with

    17    respect to, one, his knowledge that Mr. Huizar was being asked

    18    to take certain actions and his knowledge of what those actions

    19    were in exchange for the various entitlements or -- I guess the

    20    bribes that were being paid to Mr. Huizar.

    21                    I guess the first question is did Mr. Chan

    22    receive any money from Chairman Huang in connection with the, I

    23    take it, votes or favorable treatment that was received by

    24    Chairman Huang and his company?       I don't see any allegations of

    25    that in the Indictment.
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 12 of 58 Page ID #:1240
                                                                                  12


      1                   MR. JENKINS:    That is correct because there is no

      2   allegation that Defendant Chan received any money related to

      3   the L.A. Grand Hotel scheme.       At this point there are no

      4   allegations that he received money.        The allegation is that he

      5   aided and abetted the bribery scheme between

      6   Council Member Huizar who received money, $800,000, and

      7   Las Vegas and other trip benefits in addition to the 600,000

      8   collateral and that the way he received that money, that is,

      9   the way Defendant Huizar received that money, was primarily

    10    through Defendant Chan who at the time was a City employee who

    11    also was intimately involved with Chairman Huang.

    12                    He knew that Chairman Huang, according to our

    13    evidence, wanted something from Defendant Huizar.          In short, he

    14    wanted lots of things.      The most significant thing was to

    15    redevelop and transform his hotel.

    16                    THE COURT:    Well, I understand that.      But

    17    Mr. Chan wasn't -- I don't know.       Was Mr. Chan involved in any

    18    of the Las Vegas trips?

    19                    MR. JENKINS:    No.   That's why he is alleged to

    20    have aided and abetted a bribery scheme between Jose Huizar.

    21                    THE COURT:    How do you aid and abet a bribery

    22    scheme with a simple introduction of Mr. Huizar, who needs

    23    money, to Chairman Huang?      You have to have some evidence, it

    24    seems to me, that Mr. Chan knew that the result of that loan

    25    transaction was going to be some favorable treatment.           And,
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 13 of 58 Page ID #:1241
                                                                                  13


      1   more importantly, what's the evidence that Mr. Chan knew that

      2   Mr. Huizar was -- you know, walked away, for example, from

      3   $65,000 worth of chips that had been provided to him by

      4   Chairman Huang during the Las Vegas trips?

      5                   MR. JENKINS:    Well, the Court described multiple

      6   ways that Defendant Huizar was bribed.        Defendant Chan is

      7   alleged to aiding and abetting the bribery scheme relating to

      8   the payment of the --

      9                   THE COURT:    I guess the more direct question is

    10    what is your evidence -- what percipient witnesses do you have

    11    with respect to Mr. Chan and his alleged aiding and abetting

    12    the bribery scheme with respect to Mr. Huizar?         So far it

    13    sounds to me like -- albeit, he's the head of the

    14    L.A. Department of Building and Safety -- that he's simply

    15    making introductions to -- introductions of various people

    16    which I assume is nothing out of the ordinary when you have a

    17    developer who is trying to develop a piece of property in

    18    Los Angeles.

    19                    MR. JENKINS:    That's correct.     If that's where

    20    the case ended, I would agree with the Court.         But that was the

    21    first fact that was alleged.       It was the subsequent conduct.

    22    Specifically, the Court asked what is the evidence for the

    23    percipient witnesses?     What is Defendant Chan's knowledge?

    24    Defendant Chan is the one who asked for and facilitated the

    25    bribe payment to Defendant Huizar from Defendant Huang related
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 14 of 58 Page ID #:1242
                                                                                  14


      1   to the $600,000.

      2                   THE COURT:    You mean Mr. Chan called up Mr. --

      3   Chairman Huang and said Mr. Huizar needs $600,000.          If you

      4   arrange this $600,000 loan or, as you characterize, the bribe

      5   then Mr. Huizar is going to do certain things for you?

      6                   MR. JENKINS:    Our evidence would be that was

      7   their agreement, yes.     Whether they had that --

      8                   THE COURT:    Who is going to testify to that

      9   agreement?    You have Chairman Huang who is a co-defendant in

    10    this case; correct?

    11                    MR. JENKINS:    Yes, Your Honor.     I was saying most

    12    bribery agreements are not that explicit.         Of course the

    13    agreement, as how the Court described it, no one I would expect

    14    is going to say that there is that specific individual

    15    conversation.    However, multiple witnesses, but most

    16    specifically the communications between Defendant Chan,

    17    Defendant Huizar, between Defendant Huang including text

    18    messages and e-mails will be consistent with that Government

    19    theory meaning that, yes, it was Defendant Chan who reached out

    20    to Chairman Huang to create and become the architect of this

    21    payment scheme, that it was Defendant Chan who followed up with

    22    both sides of the participants of the scheme, both

    23    Defendant Huizar and Defendant Huang, to ensure that this deal

    24    got done meaning that the payment was provided, that

    25    Defendant Huang did provide it.
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 15 of 58 Page ID #:1243
                                                                                  15


      1                   Ricky Zheng, who is an employee of the chairman,

      2   will testify to that.     George Esparza will testify again to

      3   these general agreements and the conversations that they were

      4   having on their end, meaning Jose Huizar was having

      5   conversations with Defendant Esparza saying --

      6                   THE COURT:    So let me -- so what did Huizar do in

      7   order to -- in exchange for the $600,000 and the casino chips

      8   and all the other items that he received allegedly as a bribe

      9   with respect to the L.A. Grand Hotel?        And how is Mr. Chan

    10    involved in those, if he was, those votes?

    11                    MR. JENKINS:    Sure.    So what Defendant Huizar

    12    did, according to the evidence in the Indictment, is that he

    13    agreed to help that project, that transformation.          That is,

    14    the --

    15                    THE COURT:    Did he do -- go ahead.

    16                    Ultimately, as my memory was, the FBI served the

    17    search warrant and basically shut down the development of the

    18    hotel unless I'm misremembering.

    19                    MR. JENKINS:    I think you're conflating two

    20    memories although your conclusion is still accurate, meaning

    21    Jose Huizar did not vote on anything related to the

    22    transformation of that hotel because at that point Jose Huizar

    23    was publicly under investigation.       However, the Indictment

    24    alleged that there was an agreement prior to that, and that

    25    agreement was known to the parties including Defendant Huizar,
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 16 of 58 Page ID #:1244
                                                                                  16


      1   Defendant Huang, and Defendant Chan.        So the Court is correct

      2   that, if there is a vote that we could show the Court to that

      3   Defendant Huizar put -- I don't know if they use a gavel -- but

      4   he voted on something related to the project, that certainly

      5   would be significant.

      6                   Unfortunately for the Government's efforts, we

      7   executed multiple search warrants right around that time.           And

      8   so obviously at that point neither side could use Huizar at

      9   that point.    But the conversations up to that point, as will be

    10    testified to by Ricky Zheng, George Esparza, but also most

    11    specifically the communications where Defendant Chan was

    12    brokering these deals and in his role -- his City roles he was

    13    aware of essentially what Defendant Huang wanted meaning what

    14    needed to be done at the L.A. Grand Hotel to achieve this dream

    15    of transforming it into the tallest building west of the

    16    Mississippi because Defendant Chan was in those meetings.

    17                    Defendant Chan worked for the City.        He's a

    18    career city server.     He knows that, to transform the

    19    L.A. Grand Hotel, you're going to need a lot of City help, and

    20    the biggest help that you can be provided would be through the

    21    PLUM Committee and through the council member whose district

    22    your project is.     So Defendant Chan's involvement or knowledge

    23    we think is clear.

    24                    The Court, again, is accurate that we're not

    25    alleging right now that Defendant Chan from that particular
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 17 of 58 Page ID #:1245
                                                                                  17


      1   scheme took any money directly.

      2                   THE COURT:    Okay.   So are we done with the

      3   L.A. Grand and move on to 940 Hill?

      4                   MR. JENKINS:    Yes, Your Honor.     The 940 --

      5                   THE COURT:    Which also now has been included

      6   as -- the LLC has been included as a defendant as well as

      7   David Lee.    He's also been named as a defendant in the First

      8   Superseding Indictment.      That was formerly known as the masked

      9   Development C; correct?

    10                    MR. JENKINS:    Yes, Your Honor.

    11                    THE COURT:    What is Mr. Chan's involvement,

    12    according to the Government's theory, with the 940 Hill Street

    13    development?

    14                    MR. JENKINS:    This one will be shorter because

    15    there is no allegations, no agreements, no conduct.          This one

    16    focuses primarily at least as to the defendants Defendant Lee,

    17    his LLC, and Defendant Huizar.

    18                    THE COURT:    So Mr. Chan, according to the

    19    Government's theory, does not have any direct involvement or

    20    indirect involvement in the 940 Hill bribery scheme?

    21                    MR. JENKINS:    That is correct, Your Honor.

    22                    THE COURT:    Okay.   So then that takes us to the

    23    Luxe Hotel scheme.

    24                    MR. JENKINS:    Yes, Your Honor.

    25                    THE COURT:    And Mr. Chan -- is there any alleged
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 18 of 58 Page ID #:1246
                                                                                  18


      1   involvement in that scheme?

      2                   MR. JENKINS:    Yes, Your Honor.

      3                   THE COURT:    Okay.   What's the Government's

      4   theory?   Give me a minute here.      Let me turn to page 30 --

      5                   MR. JENKINS:    I believe 37, Your Honor.

      6                   THE COURT:    37 and 38.    Okay.   Why don't you

      7   briefly tell us what the Government's theory is with respect to

      8   Mr. Chan.

      9                   MR. JENKINS:    Yes, Your Honor.     So this one I

    10    would describe -- we would describe it as consistent with the

    11    L.A. Grand Hotel scheme in the sense that Defendant Chan's role

    12    was as the introductory person, the connection between the

    13    council member Defendant Huizar and a Chinese-speaking Chinese

    14    national chairman of Hazens Real Estate Group who owns the --

    15    and owns the Luxe Hotel in Downtown L.A. which is in

    16    Defendant Huizar's district and was also seeking a major

    17    redevelopment project or process which would go through PLUM

    18    chaired by Defendant Huizar and ultimately city council.

    19                    In addition -- and this is where --

    20                    THE COURT:    Let me go back because your voice cut

    21    out a little bit.     Let's first take the timetable.

    22                    Are the activities that you are alleging against

    23    Mr. Chan, did they occur during either his tenure on the

    24    Department of Building and Safety or as deputy mayor, or did

    25    they occur after he retired in July of 2017?
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 19 of 58 Page ID #:1247
                                                                                  19


      1                   MR. JENKINS:    Yes, Your Honor.     All three.    So

      2   the introduction is approximately 2014 when Defendant Chan was

      3   a higher up at Department of Building and Safety.

      4                   THE COURT:    And who did he introduce to -- I have

      5   my notes.    So I don't want to -- I don't want to unmask some of

      6   these individuals, and I can't -- I guess they are alleged in

      7   the Indictment.

      8                   So we have the principals of the Luxe Hotel are

      9   the -- the last name is Yuan, Y-u-a-n.

    10                    MR. JENKINS:    Correct.

    11                    THE COURT:    We have two Yuans.     There is another

    12    Yuan.   I think it's a different one.       It's the Chairman Yuan,

    13    which the first name is F-u-e-r.

    14                    Is that correct?

    15                    MR. JENKINS:    That is correct, Your Honor.       To

    16    clarify, the prior Yuan is the LLC that owned the Luxe Hotel.

    17    So that is actually the LLC where F-u-e-r Yuan, Y-u-a-n, is the

    18    person or the chairman.

    19                    THE COURT:    Okay.    So he's the chair.    So let's

    20    go back to the beginning.

    21                    So Mr. Chan is alleged to have introduced

    22    principals of the Luxe Hotel, LLC, which the chair -- so who

    23    did he introduce?

    24                    MR. JENKINS:    Yes.    So he introduced

    25    Chairman Yuan -- I believe it's pronounced Y-u-a-n --
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 20 of 58 Page ID #:1248
                                                                                  20


      1   Chairman Yuan to Defendant Huizar.        That chairman -- we will

      2   call him the Hazens chairman for a reference.         Hazens is the

      3   Chinese mega-development company that owns the LLC.          That is

      4   J-i-a Y-u-a-n.    So that is the LLC owned by Hazens' parent

      5   company, and Chairman Yuan is the chairman who owns essentially

      6   all of that.

      7                    THE COURT:   So what was the -- what was the

      8   purpose of the introduction of the chairman by Mr. Chan to

      9   Mr. Huizar?

    10                     MR. JENKINS:   I don't know the specific purpose

    11    at that point.    The context was that Defendant Huizar was at

    12    this point someone who Defendant Chan was very close to.

    13    Defendant Chan was also close to many Chinese development

    14    companies.    Again, Chairman Yuan or the Hazens chairman speaks

    15    primarily Mandarin.     Does not speak English.      Defendant Chan,

    16    again, as a bilingual speaker, was someone who made

    17    introductions.    And Defendant Chan, again, without trying to

    18    gain his intent at that time, it is clear one of the things he

    19    did was connect Chinese companies to Defendant Huizar.

    20                     THE COURT:   What's wrong with that?

    21                     MR. JENKINS:   That alone absolutely --

    22                     THE COURT:   I mean, if a Chinese developer wants

    23    to build a project or rehab a project and it happens to be in

    24    Jose Huizar's district, doesn't it make sense that Mr. Chan

    25    would introduce those Chinese developers to the councilman who
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 21 of 58 Page ID #:1249
                                                                                  21


      1   happens to be -- preside in the district where they want to

      2   develop property?

      3                   MR. JENKINS:    Yes.    That alone seems like

      4   Defendant Chan is doing his job.       Great.    The problem, of

      5   course, is what happens afterwards.

      6                   THE COURT:    Okay.    Well, let's get to the

      7   afterwards.

      8                   MR. JENKINS:    Yes.    So the most significant

      9   portion is beginning on overt act 131.          Essentially what is

    10    alleged is there are different ways -- excuse me.          There are

    11    different ways that the Indictment alleges that Hazens provided

    12    benefits to Defendant Huizar to help with the Luxe Hotel

    13    project.   One of the ways are consulting fees that are

    14    described in subparagraph B that Defendant Chan is not alleged

    15    to be involved in.     So I'm going to skip --

    16                    THE COURT:    Okay.

    17                    MR. JENKINS:    -- to C which begins on page 45.

    18    And this paragraph -- these sections describe how

    19    Defendant Chan, again, was privy to information, sort of the

    20    role -- vitality -- the role that Defendant Huizar played in

    21    this project meaning that he was the person that the Hazens

    22    company really needed to get on their side to make their

    23    project happen.

    24                    And at this time we allege -- now we are moving

    25    forward to around the 2017 time.       So we are jumping from around
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 22 of 58 Page ID #:1250
                                                                                  22


      1   2014 when the introduction is made.        All of this time Hazens is

      2   going through this redevelopment process.         It's a slow process

      3   often.    It was particularly slow here.

      4                   And there was the evidence, as alleged in the

      5   Indictment, that Chairman Yuan, the Hazens chairman, was

      6   concerned, to put it diplomatically, about the case of this

      7   redevelopment project and that he wanted essentially it to go

      8   faster.   Defendant Chan was aware of this and one of the people

      9   that was attempting to make it essentially go faster meaning

    10    that, to put the time frame, I think before the Court began

    11    this inquiry.

    12                    In I believe May of 2016 up to that point,

    13    Defendant Chan was at some various levels of significant

    14    management over LADBS.      So the Hazens process is going through.

    15    Defendant Chan appropriately, as far as we know, was aware of

    16    the Hazens project.     He had a relationship or connection with

    17    Chairman Yuan that he connected with Defendant Huizar.           At some

    18    point, around May 2016, Defendant Chan's position, he's

    19    promoted or appointed from his LADBS manager position to Deputy

    20    Mayor for Economic Development in around May of 2016, a

    21    position he holds until around July of 2017.         So a little over

    22    a year.

    23                    During that whole time, again, the Hazens's

    24    redevelopment process with the Luxe Hotel is going on slowly,

    25    sluggishly according to the chairman, and it's wanted -- he
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 23 of 58 Page ID #:1251
                                                                                  23


      1   express a strong interest in wanting it to go faster.

      2                   THE COURT:    Expresses that interest to who?

      3   Mr. Chan?

      4                   MR. JENKINS:    Yes, Your Honor.     Mr. Chan.

      5                   THE COURT:    All right.    Well, that's not

      6   unremarkable, is it, if you've got investment and Mr. Chan is

      7   the head of building and safety, to call him up and say is

      8   there anything I can do to move this along faster?

      9                   MR. JENKINS:    Again, I don't think that is

    10    unusual at all and in a vacuum seems like an appropriate

    11    question.    The who you make that to is sometimes an issue, but

    12    ultimately it's what's done as a result.         But also, of course,

    13    it provides Defendant Chan the knowledge and notice that

    14    Defendant Yuan has a motive to, again, alone not an illicit

    15    motive, to increase the speed of the project.

    16                    THE COURT:    Well, there is nothing wrong with

    17    that.   It's not rocket science to figure out if somebody has a

    18    project that is not moving as quickly as the developer might

    19    like, that they're going to look for ways in order to move it.

    20                    MR. JENKINS:    Absolutely.    However, what it does

    21    is use the opposite example.       If Chairman Yuan was satisfied

    22    with the speed of the project, which occasionally happens in

    23    development projects, and never reached out to anyone about his

    24    concerns, that would undermine a Government motive that there

    25    was a need to bribe anyone at any time.
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 24 of 58 Page ID #:1252
                                                                                  24


      1                   THE COURT:    But I take it that -- I don't know

      2   the scope of the responsibilities in a Deputy Mayor for

      3   Economic Development, but I assume that one of the

      4   responsibilities would be to promote development in

      5   Los Angeles.    And if you have a Chinese developer who is

      6   unsatisfied with the progress at which a -- their development

      7   is being approved by the City, that that would not -- that

      8   would not bode well for other Chinese developers to want to

      9   invest money in Los Angeles if they're simply going to get tied

    10    up in the bureaucratic processes trying to get their projects

    11    approved.

    12                    So it would seem to me it would be consistent

    13    with Mr. Chan to want to help this particular development so it

    14    didn't have the detrimental effect on any future consideration

    15    by Chinese developers or any other type of developer to go to

    16    some other jurisdiction and build their buildings.

    17                    MR. JENKINS:    Again, the Court's assessment is

    18    100 percent accurate in that vacuum.        The problem here is that

    19    Defendant Chan is alleged to have also agreed with the Hazens

    20    consultant to a bribery scheme to facilitate that enhancement

    21    of Chinese development which is what makes it illegal.

    22                    THE COURT:    And who did he agree with?

    23                    MR. JENKINS:    Co-defendant George Chiang,

    24    Co-defendant Jose Huizar, and co-defendant -- not co-defendant.

    25    Co-defendant George Chiang and Co-defendant Jose Huizar.
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 25 of 58 Page ID #:1253
                                                                                   25


      1   George Chiang was the consultant for the --

      2                   THE COURT:    And the agreement was, Mr. Huizar,

      3   you accept bribes and vote to move these developments along?

      4                   MR. JENKINS:    That is the summation of the bribe.

      5   But, of course, again, there is no explicit conversation like

      6   that.   But that is the point of the bribe, I would say.          That

      7   is the --

      8                   THE COURT:    Well, obviously it's the point.       But

      9   that jumps over a number of -- there has to be a number of

    10    hurdles that has to be jumped over.        One, that Mr. Chan knew

    11    that by introducing these developers to the councilman who was

    12    responsible for their various districts, that that was going to

    13    result in the payment of a bribe in order to enhance or promote

    14    or speed up the development.       I just don't know what that

    15    evidence is.

    16                    MR. JENKINS:    To clarify, that is not the

    17    allegation.

    18                    THE COURT:    Okay.

    19                    MR. JENKINS:    The context is that Defendant Chan

    20    knows these individuals, but there are several overt acts

    21    afterwards that express the agreements.

    22                    THE COURT:    Okay.   Well, let's get to those.         I'm

    23    looking for the -- obviously this Indictment is over 100 pages

    24    long, and I slugged through it as best I can.         But I didn't see

    25    what I will characterize as smoking gun evidence that Mr. Chan
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 26 of 58 Page ID #:1254
                                                                                  26


      1   was doing whatever the Government has alleged he was doing

      2   other than the introductions that he was doing.          Anything else

      3   that would give rise to his becoming a member of the RICO

      4   conspiracy?

      5                   So far he hasn't financially -- it doesn't appear

      6   he has financially benefited from any of this although he is

      7   apparently indebted to Mr. Huizar for preventing the merger of

      8   the Department of Building and Safety with the other agency.

      9                   Go ahead.    I'm still waiting for the smoking gun.

    10                    MR. JENKINS:    And I'm always waiting for the

    11    smoking gun, Your Honor.

    12                    Here I would say we have significant

    13    circumstantial and direct evidence of, one, I would disagree

    14    with Your Honor's assertion that he lacked the financial motive

    15    as to the first scheme.      This defendant --

    16                    THE COURT:    I didn't say he lacked the financial

    17    motive.   I just said he lacked any financial benefits.          I don't

    18    see any money going into his pocket.        He might have had a

    19    financial motive, but that motive doesn't seem to have come to

    20    fruition.

    21                    MR. JENKINS:    And so that is where I would take

    22    issue.    It came to fruition because, immediately after

    23    Defendant Chan left city service, he immediately went to an

    24    extremely lucrative consulting business consulting on some of

    25    these exact same projects.      So not only did he have a financial
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 27 of 58 Page ID #:1255
                                                                                  27


      1   motive, he had a financial gain after he left the City which is

      2   why the City employs strict ethics rules to prevent exactly

      3   what Defendant Chan did.      But more directly --

      4                   THE COURT:    I understand that.     Basically, if

      5   I'm -- if my memory of my notes are correct, he ends up with --

      6   who does he end up in business with?        Let me just ask you.

      7                   MR. JENKINS:    Yes.   Racketeering admitted

      8   co-conspirator George Chiang who he formed a company with while

      9   he --

    10                    THE COURT:    That's C-h-i-a-n-g; right?

    11                    MR. JENKINS:    That is correct, Your Honor.

    12                    THE COURT:    All right.    So he leaves -- retires

    13    from the City in July of 2017.

    14                    MR. JENKINS:    Correct.

    15                    THE COURT:    And then he joins up with

    16    Mr. George Chiang.     I assume that there is nothing improper or

    17    illegal with respect to Mr. Chan's receiving compensation for

    18    acting as a lobbyist or as a consultant for any of the

    19    developers that are alleged as part of this RICO conspiracy if

    20    he's no longer employed by the City.        He's free to earn a

    21    living.

    22                    MR. JENKINS:    He's free to earn a living but not

    23    in the way Your Honor just described.

    24                    THE COURT:    Okay.

    25                    MR. JENKINS:    Number one --
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 28 of 58 Page ID #:1256
                                                                                  28


      1                    THE COURT:   Why is it illegal or improper for

      2   Mr. Chan to earn a living after he -- as a consultant or as a

      3   lobbyist for various developers after he leaves the employ of

      4   the City in July of 2017?

      5                    MR. JENKINS:    For multiple reasons, and I would

      6   say for the reason that this Indictment outlines is that the

      7   City renewed an individual --

      8                    THE REPORTER:    Counsel, you just broke up a

      9   little for me.    Can you please repeat?

    10                     MR. JENKINS:    Yes, madam court reporter.

    11                     The City ethics prevents exactly what this

    12    Indictment outlines as a corrupt relationship meaning that City

    13    ethics is concerned that, while individuals are working for the

    14    City, they're secretly actually working to benefit their future

    15    employment for future developers.       Accordingly, they have

    16    ethics rules that Defendant Chan, a career civil servant,

    17    received annual training at least on provisions that would bar

    18    him from lobbying even through third party entities or agents,

    19    city officials after he left government employment.

    20                     Moreover, he was permanently --

    21                     THE COURT:   But that bar doesn't last forever.

    22                     MR. JENKINS:    It lasts for a year.     And then

    23    additionally there is a permanent, which does last forever, ban

    24    against city employees who personally participated in a project

    25    meaning they worked on a specific project.         For example,
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 29 of 58 Page ID #:1257
                                                                                  29


      1   Defendant Chan worked significantly, as the Court pointed out,

      2   to help Hazens because, as the Court pointed out, he wanted to

      3   help Chinese development companies.        All of that, okay.

      4   However, according to the ethics rules, because he

      5   substantially participated in helping Hazens, he would be

      6   forever precluded from taking payment from Hazens to lobby city

      7   officials.

      8                   And the whole reason is, again, exactly what one

      9   of the outlines of this Indictment, that Defendant Chan was

    10    actually, while working for the City, also working for himself.

    11    From George Chiang the allegation is that he did agree to take

    12    a bribe, bribes that were ultimately paid after he left the

    13    City, bribes that totaled over $100,000.         But Defendant Chan,

    14    being a sophisticated person, did not take money before that

    15    time period, but he agreed to take it as alleged in the

    16    Indictment.    Ultimately he did take it.      And, moreover, by any

    17    standard, he violated multiple City ethics rules after he left

    18    the city to achieve this purpose which again --

    19                    THE COURT:    Those are the allegations in overt

    20    acts 203, 204, and 205 where George Chiang accepted from

    21    Mr. Yuan the $100,000 check as the bonus payment for Synergy,

    22    which I don't understand what Synergy is, for successfully

    23    reaching the Planning Department Advisory Hearing that was

    24    scheduled in May of 2017.      And then there was a conversation

    25    between Mr. Chan, the defendant, and Mr. George Chiang about
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 30 of 58 Page ID #:1258
                                                                                  30


      1   getting his share, which apparently is $20,000, and Mr. Chan

      2   said, no, he wanted to wait because he expected there was going

      3   to be larger payments.

      4                   It looks like the timing of this was such that --

      5   this was in May of 2017.      Mr. Chan, recognizing his ethical

      6   obligations or -- in any event, strike that.         Mr. Chan,

      7   recognizing that it probably didn't -- he should wait until

      8   after he left L.A. and the city employment in July of 2017.             So

      9   he's agreeing with his future employer or partner that,

    10    whatever monies are coming, let's wait.        I don't want to see

    11    those monies until after I have left the city employment.

    12                    MR. JENKINS:    Yes, sir.

    13                    THE COURT:    Is that the Government's theory?

    14                    MR. JENKINS:    That is the Government's theory as

    15    supported by the evidence.

    16                    THE COURT:    What is the Synergy just briefly?

    17    Because I don't understand the Synergy.        You started overt act

    18    No. 195 with the -- with Synergy, and somehow -- and I don't

    19    know what Synergy is.     Somehow Synergy is taking over the

    20    Luxe Hotel project with George Chiang and another consultant.

    21    I don't understand that.      Can you explain it to me?

    22                    MR. JENKINS:    Certainly, Your Honor.

    23                    George Chiang, again, admitted co-conspirator in

    24    this enterprise --

    25                    THE COURT:    He's testifying on behalf of the
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 31 of 58 Page ID #:1259
                                                                                  31


      1   Government in this case?

      2                   MR. JENKINS:    That is correct.     Yes.   He is one

      3   of the individuals that testified in exchange for potential

      4   leniency at sentencing.

      5                   THE COURT:    Okay.

      6                   MR. JENKINS:    He was the sole owner of Synergy

      7   which was essentially a political consulting firm, essentially

      8   real estate consulting.

      9                   THE COURT:    Okay.

    10                    MR. JENKINS:    At the time Defendant Chan and

    11    George Chiang also had a professional and personal

    12    relationship, meaning they knew each other.         And while

    13    Defendant Chan was in the City, George Chiang was at Synergy.

    14    They developed a plan that, when Defendant Chan would leave the

    15    City, they would form a new consulting group focusing on

    16    Chinese development companies with which they both had

    17    connections and levels of expertise.        They would form this

    18    company.

    19                    The company they did form and agreed to form was

    20    CCC.   So three C's -- Chiang Chan Chan.       So Synergy was sort of

    21    the predecessor to what becomes CCC once Defendant Chan left

    22    the city employment.

    23                    THE COURT:    I see.   So Synergy is basically a

    24    consultant.    And when you allege in 196 it is taking over the

    25    Luxe Hotel project, it is taking over as a consultant.           It's
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 32 of 58 Page ID #:1260
                                                                                  32


      1   not taking over the project somehow and in any other fashion.

      2                    MR. JENKINS:   That is correct, Your Honor.

      3                    THE COURT:   So they're replacing the prior

      4   consultant for Luxe Hotel project with Synergy which is a

      5   George Chiang company which Mr. Chan is aware of.          Now I

      6   understand it.    The thing was so artfully worded I couldn't

      7   figure out what "taking it over" meant.

      8                    MR. JENKINS:   Understood.

      9                    THE COURT:   All right.    I interrupted you.     So

    10    you've got these payments that are being made by the

    11    Luxe Hotel.    And -- these, I assume, are going to be argued by

    12    the defense as consulting fees.       And, in fact, in overt act 203

    13    you have alleged that George Chiang accepted a $100,000 check

    14    for his bonus payment for Synergy, the consulting firm,

    15    successfully reaching the Planning Department Advisory Hearing

    16    scheduled for May 24, 2017.

    17                     So I take it there is nothing improper about the

    18    Luxe Hotel principals paying consulting fees for moving this

    19    particular project closer to completion or at least approvals

    20    in the Planning Department.      Is there something improper about

    21    that?

    22                     MR. JENKINS:   No, Your Honor.     That alone is,

    23    again, George Chiang doing George Chiang's job as a consultant

    24    and the entity trying to utilize George Chiang.          So that alone,

    25    no.   Again, what --
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 33 of 58 Page ID #:1261
                                                                                   33


      1                   THE COURT:    Okay.   So basically your theory is

      2   that Mr. Chan committed certain ethical violations when the --

      3   when he left the City in July of 2017 by acting as a consultant

      4   to certain of these developers during the relevant time period

      5   and acting as a consultant for certain of the developers of

      6   which he would -- there was a lifetime ban because he worked on

      7   these projects while he was employed by the City.

      8                   MR. JENKINS:    Two points of clarification.       The

      9   ethical violations are limited to lobbying meaning that you

    10    have to lobby a city official, essentially try to get a city

    11    official to make a decision to favor his client which we

    12    believe he did.    That is the ethical violation.        But the

    13    ethical violations mainly shows, in the Government's view, the

    14    corrupt intent by Defendant Chan, Co-defendant Chiang because

    15    the agreement was while Defendant Chan was a city employee.             It

    16    is not an ethical violation here.       It is alleged to be a

    17    bribery agreement.

    18                    THE COURT:    So is Mr. Huizar involved in this

    19    bribery scheme?

    20                    MR. JENKINS:    He is involved sort of by the other

    21    side, Your Honor, meaning that this -- here the conspiracy is

    22    between George Chiang and Defendant Chan that they would

    23    through bribery, meaning -- at this point Defendant Chan

    24    actually is in the City.      So the person George Chiang wants to

    25    bribe here is Defendant Chan, the city employee, the person who
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 34 of 58 Page ID #:1262
                                                                                  34


      1   is in charge of development, the person who is the gatekeeper

      2   to Jose Huizar.

      3                   If Defendant Chiang got Defendant Chan to help

      4   the Hazens project, the company for which he just took over,

      5   Synergy, George Chiang's company just took over for the

      6   chairman who was very upset about the slowness of the process,

      7   he gets onboard, needs to get the job done.         He has his friend

      8   Defendant Chan and says, Defendant Chan, this would be a great

      9   idea.   We can make this project go through.        Let's agree to

    10    share these consulting fees which the Government alleges are

    11    transformed into bribe payments to Defendant Chan.

    12                    THE COURT:    All right.    So you've got an

    13    allegation at page 53.      The heading we have been talking about,

    14    benefits from George Chiang to Defendant Chan in exchange for

    15    his official acts.     So what were the official acts that

    16    Mr. Chan participated in or -- in exchange for the benefits

    17    received from Mr. Chiang?

    18                    MR. JENKINS:    Yes, Your Honor.     The official acts

    19    that Defendant Chan is alleged to have taken in furtherance of

    20    this bribery scheme where he was the recipient of the bribe

    21    come essentially in two forms.       Under McDonnell, the

    22    Supreme Court case defining what an official act is, it makes

    23    clear that, if a city official pressures another city official

    24    to take action, that is an official act.         So here as alleged

    25    in -- I will point to the one that is right in front of me,
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 35 of 58 Page ID #:1263
                                                                                   35


      1   overt act 202, and that's on page --

      2                   THE COURT:    I have it.

      3                   MR. JENKINS:    Okay.    We allege that as an overt

      4   act because it is Defendant Chan in his capacity as deputy

      5   mayor exerting pressure over a mayoral appointed public

      6   official urging a planning commission official to take official

      7   action.   Here essentially, again, it is Defendant Chan who was

      8   appointed by the mayor, reaches out to a subordinate committee

      9   whose job it is --

    10                    THE COURT:    How are you going to prove it?       Are

    11    you going to have the -- I mean, it's one -- exerting pressure

    12    over and urge the planning commission official to approve,

    13    isn't that something that is normally done?

    14                    MR. JENKINS:    It's normally done, but it's

    15    illegal, as normal however as it is, if you take money to do

    16    it.   And, yes, planning commission official 1 will testify that

    17    he was advocated -- that Defendant Chan advocated that he take

    18    this action.    He will also testify that it was unusual that

    19    Defendant Chan was taking such a personal interest in this

    20    particular matter.

    21                    THE COURT:    Would this planning official No. 1

    22    testify that he wouldn't have approved the Luxe Hotel project

    23    if it hadn't been for the, quote, "exerted pressure" exerted by

    24    Defendant Chan?

    25                    MR. JENKINS:    I don't know the answer off the top
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 36 of 58 Page ID #:1264
                                                                                  36


      1   of my head except legally our answer is that answer is

      2   irrelevant because, regardless of whether it was the best

      3   decision possible, the fact that Defendant Chan agreed to take

      4   the money to exert that pressure makes it a federal crime.

      5                   THE COURT:    Okay.   All right.    Is there any

      6   other -- there's other acts, but I think, given the time

      7   constraints this morning, unless the Government wants to add

      8   anything, let's move to Project M which is still masked.

      9                   Is Mr. Chan involved in the Project M bribery

    10    scheme?

    11                    MR. JENKINS:    He is not, Your Honor.      But if I

    12    could briefly take your invitation just for a second.           The

    13    additional thing we would add -- because clearly the Court's

    14    questions we take well.      The additional specific acts that

    15    Defendant Chan is alleged to have taken on his own was -- and

    16    he agreed to request a $100,000 PAC payment that would go from

    17    Chairman Yuan, the Hazens chairman, to Defendant Huizar's wife

    18    who was running at that point to succeed him.         And the

    19    allegation there is that was in exchange for Defendant Huizar's

    20    assistance with the Luxe Hotel project.

    21                    So for the time frame this is now --

    22    Defendant Chan is in his private capacity.         So he's outside of

    23    the City.    He's working, again, we think violating ethics

    24    rules, but he's working as a consultant for Hazens, the project

    25    we have been talking about.      Chairman Yuan, his -- the person
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 37 of 58 Page ID #:1265
                                                                                  37


      1   he has the relationship with, still needs his project done, and

      2   the allegation is that, for Defendant Huizar's request for

      3   $100,000 to this PAC for his wife, Defendant Huizar would then

      4   further help the Hazens project.

      5                   So that is just another specific incident that we

      6   allege shows a continuing theme and scheme of Defendant Chan

      7   being the -- not just aider and abetter but one of the

      8   individuals who was creating bribery arrangements between

      9   Defendant Huizar and others.

    10                    THE COURT:    All right.    So Mr. Chan is not

    11    involved in the project and bribery scheme.

    12                    And the last scheme is Businessperson A, and he's

    13    the cabinetmaker that decided to work with the Government, work

    14    with the FBI starting sometime in March of 2018?

    15                    MR. JENKINS:    That --

    16                    THE COURT:    Mr. Chan, is there any -- is it the

    17    Government's theory that Mr. Chan is involved with

    18    Businessperson A?

    19                    MR. JENKINS:    Yes.   I believe August 2017 is when

    20    Businessperson A, AKA, the cabinetmaker, began working with the

    21    FBI.   That Businessperson A is involved in the Indictment and

    22    various schemes.     I will focus just on the ones where

    23    Defendant Chan is alleged to have participated.

    24                    The eye level view is that Defendant Chan,

    25    consistent with the evidence, that he was one of the
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 38 of 58 Page ID #:1266
                                                                                  38


      1   individuals trying to essentially create bribery opportunities

      2   in order to further -- at this point he's outside of the City.

      3   So Defendant Chan is trying to, in our view, now directly

      4   benefit financially and professionally by being a consultant

      5   who can get things done and by leveraging his relationship with

      6   the City.

      7                   So Businessperson A, who is a wealthy

      8   cabinetmaker, was utilized by Defendant Chan to provide

      9   benefits through other city officials.        For example, overt

    10    act -- starting at overt act 221 --

    11                    THE COURT:    221?

    12                    MR. JENKINS:    Correct, Your Honor.      221.   This

    13    one has the header "City commissioner's relative."          So the city

    14    commissioner is someone who, according to Defendant Chan's own

    15    chart, the chart that he had on his computer that was titled

    16    "People to influence," on that people to influence there are

    17    such individuals like Defendant Huizar who we obviously believe

    18    was one of the main individuals that Defendant Chan --

    19                    THE REPORTER:     Counsel, you froze up on me.

    20                    MR. JENKINS:    No problem.    Thank you, madam court

    21    reporter.

    22                    That Defendant Chan sought to bribe or facilitate

    23    bribes to.    In addition to Defendant Huizar, by

    24    Defendant Chan's own admission or acknowledgment, another city

    25    official that he sought to influence is City Commissioner 1
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 39 of 58 Page ID #:1267
                                                                                  39


      1   whose name is masked.     This individual's position was another

      2   city position who could help facilitate entitlements or real

      3   estate development projects.

      4                   The scheme that is alleged beginning at overt

      5   act 221 in summary was that Defendant Chan was the architect of

      6   a payment arrangement by which City Commissioner 1's wife would

      7   be paid by Businessperson A for some form of vague employment

      8   meaning it was not exactly clear what she would do.          The

      9   point, at least as will be testified to by Businessperson A as

    10    corroborated by the recorded interactions with Defendant Chan,

    11    the point really was to curry favor with City Commissioner 1

    12    through these payments.

    13                    So Businessperson A, in fact, did hire

    14    City Commissioner 1's wife and ultimately paid her over a

    15    period of four months $16,000.       Businessperson A will testify,

    16    as corroborated by recorded conversations with Defendant Chan,

    17    that the only reason he hired this person was at the direction

    18    of Defendant Chan and to benefit the relationship with

    19    City Commissioner 1 was a person Defendant Chan was seeking to

    20    influence at the time.

    21                    THE COURT:    This was all after Mr. Chan left the

    22    employment of the City?

    23                    MR. JENKINS:    Correct.

    24                    THE COURT:    These are all in April, May 2018?

    25                    MR. JENKINS:    Correct.    At this point he's
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 40 of 58 Page ID #:1268
                                                                                   40


      1   alleged to be the briber.      He was previously the bribee.       He

      2   was previously before that a bribe facilitator.          He is alleged

      3   to be a bribe facilitator, a bribe recipient, and a briber

      4   throughout the years all for the goal of increasing development

      5   projects and his financial interest as essentially being a

      6   go-to person for development projects in Downtown L.A.

      7                   In addition, consistent with the -- our view of

      8   the evidence that Defendant Chan would find surreptitious ways

      9   to pay city officials, overt act 234 describes another secret

    10    payment arrangement using a family member, this time a City

    11    Staffer A-2, overt act 234 on page 61.

    12                    City Staffer A-2 was a significant senior

    13    official on Defendant Huizar's staff, someone who had

    14    significant influence over all of the planning projects, not

    15    just CD-14 which the vast majority of the projects were going

    16    through, but this individual also had oversight over all the

    17    projects in the city because, in Defendant Huizar's capacity as

    18    chair for the Planning & Land Use Management, Defendant Huizar

    19    would oversee all the projects across the city.          So would this

    20    City Staffer A-2.

    21                    THE COURT:    You closed a loop on that.       That is

    22    covered in overt act No. 450 and overt act No. 451 with the

    23    heading of Defendant Chan's attempt to witness tamper, and that

    24    is in November of 2018 he, according to the Indictment, drafted

    25    a document that he later provided to Businessperson A which
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 41 of 58 Page ID #:1269
                                                                                  41


      1   appeared to serve as the script for Businessperson A's

      2   summarizing Defendant Chan's version of the facts regarding

      3   Chan's plan of Businessperson A paid City Staffer A-2 a

      4   finder's fee, and it goes on to describe the script.

      5                   I take it that the Government has that script

      6   that was provided to Businessman A?

      7                   MR. JENKINS:    We do, Your Honor.

      8                   THE COURT:    And then, of course -- was this --

      9   were these meetings -- because by this time it appears that

    10    Businessperson A -- and that's why my notes reflected November

    11    of 2018 -- he was obviously working for the bureau prior to

    12    that, but at least November 2018 as working for the FBI, were

    13    these conversations recorded?

    14                    MR. JENKINS:    Yes, Your Honor.     All those

    15    interactions are recorded including the ones you just

    16    described.

    17                    THE COURT:    Okay.   So the -- when Mr. Chan,

    18    according to the Government's theory, changes hats from a

    19    bribee to a briber, this is one of what the Government would

    20    characterize as the smoking gun transaction which has evidence

    21    of the actual consulting fees that were paid and then

    22    Mr. Chan's efforts to cover those up by providing this script

    23    to Businessperson A?

    24                    MR. JENKINS:    We would certainly describe that as

    25    very direct evidence of a corrupt intent of a bribery scheme
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 42 of 58 Page ID #:1270
                                                                                  42


      1   and consistent with all the other evidence that is alleged that

      2   he participated in.

      3                   THE COURT:    So you disagree it was the smoking

      4   gun?

      5                   MR. JENKINS:    I don't want to overstate anything

      6   and describe it as a smoking gun, but we are certainly

      7   confident that it informs our view of the defendant.

      8                   THE COURT:    Okay.   Let's move to the substantive

      9   counts.   Count 28 -- let's first take count number -- Count 29

    10    which is the false statement which is also covered by overt act

    11    No. 452, and that's the -- on November 7, 2018, recorded

    12    interview.

    13                    Who was present during the course of that

    14    interview on November 7th?      You have alleged that he made

    15    various false statements to the FBI, the first of which that he

    16    was not involved and had no involvement in the settlement of

    17    Defendant Huizar's 2013 sexual harassment lawsuit.          And we

    18    talked about the evidence with respect to that.          And, B, the

    19    false statement relates to Chairman Huang, H-u-a-n-g, doesn't

    20    have anything in front of Jose Huizar's district but needs

    21    Huizar's help or involvement.       And then the third is that Yuan

    22    never asked Huizar for anything including help on the hotel.

    23                    I understand how the Government -- I think I

    24    understand how the Government intends to prove those statements

    25    are false.    But was anybody else -- who participated in this
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 43 of 58 Page ID #:1271
                                                                                  43


      1   November 7th interview?

      2                   MR. JENKINS:    Yes, Your Honor.     And it's now 39.

      3   The interview was conducted by FBI Special Agents

      4   Terri Tampubolon and Heath Smally who the interview was

      5   recorded.    There is a transcript that has been provided --

      6   excuse me -- a transcript that has been created and that will

      7   be primary evidence, the witnesses in that report.

      8                   THE COURT:    Was he represented by counsel?

      9                   MR. JENKINS:    Not at that time, Your Honor.

    10                    THE COURT:    Okay.   The reason I ask is I remember

    11    from your -- our discussion with respect to Mr. Huizar that

    12    there were various interviews that were conducted that

    13    Mr. Huizar was represented by counsel.        I guess my question is,

    14    with respect to Mr. Chan, was there any proffer sessions or any

    15    statements made by Mr. Chan during the time that he was -- that

    16    counsel was present?

    17                    MR. JENKINS:    No, Your Honor.     He declined after

    18    counsel was retained.

    19                    THE COURT:    Okay.   So the only -- the only

    20    interview was the November 7, 2018, interview, and that was

    21    prior to retaining counsel, and that forms the basis of the

    22    false statement.     So there's no other statements that would be

    23    involved in this case either -- other than during the course of

    24    the conspiracy.     No post-arrest statements.

    25                    MR. JENKINS:    There is an additional -- he wasn't
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 44 of 58 Page ID #:1272
                                                                                  44


      1   arrested, to be clear, at the time of November 7th.          Also, the

      2   next day, November 8th, 2018, Defendant Chan voluntarily

      3   reached back out to Special Agent Tampubolon to further discuss

      4   the topics that were discussed the prior day.

      5                   THE COURT:    And did he continue to lie allegedly?

      6                   MR. JENKINS:    We believe he provided incomplete

      7   and misleading information, but it is not presently the subject

      8   of any charges.    But we intend to admit evidence from it to

      9   show a further misleading intent at minimum.

    10                    In addition, there is an additional interview

    11    conducted at Defendant Chan's -- the CCC business that he had

    12    with co-defendant George Chiang.       There was an interview of him

    13    by Special Agent Andy Civetti.       So this is when Defendant Chan

    14    essentially was in private practice in his private capacity.

    15    There's an interview done there.       But I do not believe any

    16    charge would result from that interview.

    17                    The only significant evidence, at least now that

    18    is alleged in the Indictment related to that interview, is

    19    that, immediately after Special Agent Civetti and the other

    20    special agent left the interview and Defendant Chan's personal

    21    private business office, he immediately went to the chairs, as

    22    alleged in the Indictment, appears to have looked for

    23    surveillance equipment on the chairs which we thought would be

    24    significant.    But that is essentially the only conduct from

    25    that interview that is alleged in the Indictment.
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 45 of 58 Page ID #:1273
                                                                                  45


      1                   THE COURT:    All right.    Are there any searches

      2   that were conducted that resulted in the seizure of any

      3   property from Mr. Chan?

      4                   MR. JENKINS:    Yes, Your Honor.     The Government

      5   seized -- searched and seized evidence from the CCC business

      6   that is George Chiang and Defendant Chan's business.          Most

      7   significantly these searches were digital meaning

      8   Defendant Chan's e-mails, his phone from which there was

      9   significant evidence or at least a volume of evidence that was

    10    seized and is available -- will be available in digital format.

    11                    The most significant pieces of evidence are

    12    alleged in the Indictment meaning there are e-mail

    13    communications, text communications, the Google drive which

    14    contains the people to influence chart.        Those are the evidence

    15    in terms of things that were seized where they were derived

    16    from.

    17                    THE COURT:    Were any of Mr. Chan's calls

    18    intercepted by the Government?

    19                    MR. JENKINS:    Yes, Your Honor.     Defendant Chan

    20    was the subject of one of the wiretap affidavits in this case.

    21    So he was intercepted for a period.        The estimate is that there

    22    were -- I think the best way to describe it is how many line

    23    sheets or pages of line sheets.       So that would be pertinent for

    24    recordings intercepted.      There's approximately 1,600 pages of

    25    line sheets which again are pretty -- they're not verbatim
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 46 of 58 Page ID #:1274
                                                                                  46


      1   transcripts, but the FBI did a pretty outstanding job -- so

      2   there's pretty close to it, or summaries, or if it's a text

      3   message, it's simply the text message.

      4                   In addition, as alluded to by my prior comment,

      5   there was an audiovisual bug -- bugs installed in the CCC

      6   office surreptitiously by the Government pursuant to court

      7   order.    So there are recorded audio and recorded video from

      8   those bugs.

      9                   THE COURT:    What office is that?

    10                    MR. JENKINS:    We call it the CCC office.       It was

    11    formerly the Synergy office.       These are the consulting

    12    companies first owned by George Chiang, and then when

    13    Defendant Chan teamed with George Chiang, they used the same

    14    office.    It's an office in Downtown L.A. for their consulting

    15    firm.

    16                    THE COURT:    Okay.   The ultimate -- the LABXG,

    17    which is alleged in paragraph 13 which was formed in August of

    18    2017, is that -- is that -- you allege it as an Inc.          Who owns

    19    that company?

    20                    MR. JENKINS:    Defendant Chan, Your Honor.

    21                    THE COURT:    And is Mr. Chiang part of that

    22    company?

    23                    MR. JENKINS:    He is not as far as we know,

    24    Your Honor.

    25                    THE COURT:    Okay.   So we talked about the
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 47 of 58 Page ID #:1275
                                                                                   47


      1   statements.    We talked about the searches.       We talked about the

      2   wire intercept.

      3                   What is the status of producing the discovery to

      4   Mr. Braun?    I realize this case has just -- PIA took place on

      5   Monday.

      6                   MR. JENKINS:    That is correct, Your Honor.       On

      7   Tuesday or December 2nd, whichever day of the week that is, we

      8   sent an e-mail to Defendant Chan's counsel Mr. Braun outlining

      9   plans for discovery.     So there is a stipulation for a

    10    protective order.     There is a draft transcript agreement.        We

    11    requested a hard drive from him.       A significant portion of

    12    discovery is essentially ready, but it will take some time to

    13    upload it to a hard drive once we receive it from Mr. Braun.

    14    So we sent an e-mail, made a request to meet with him to see

    15    the most efficient way forward.

    16                    So presumably Mr. Braun is here, so we can have

    17    that conversation at some point soon to get that process

    18    rolling.   But it is in large part substantially done or ready

    19    to be done.

    20                    THE COURT:    Is the discovery as voluminous as the

    21    discovery in Mr. Huizar's case, or is there more or less or

    22    about the same?

    23                    MR. JENKINS:    I would say more so because it

    24    includes all of the same evidence because ultimately the

    25    racketeering charge is alleged against them both.          The conduct
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 48 of 58 Page ID #:1276
                                                                                  48


      1   therein is overlapping.      In addition, there is Defendant Chan's

      2   specific recordings, for example, and other individual things

      3   that weren't provided to Defendant Huizar at this point but

      4   would be provided to Defendant Chan.

      5                   And, in addition, there's a couple additional

      6   items such as Defendant Chan's actual wiretaps that need to be

      7   processed and provided.      But discovery will be voluminous.

      8                   THE COURT:    And the Title III applications have

      9   all been unsealed because my memory is they were produced to

    10    counsel for Mr. Huizar.

    11                    MR. JENKINS:    All the ones relevant to this

    12    charged case, yes, Your Honor.

    13                    THE COURT:    Okay.   So those are available for

    14    Mr. Braun.

    15                    MR. JENKINS:    Yes, Your Honor.     They will be.

    16                    THE COURT:    Does the Government have any

    17    intention of adding any additional -- filing a second

    18    Superseding Indictment adding any defendants or any additional

    19    charges?

    20                    MR. JENKINS:    The investigation is ongoing,

    21    Your Honor.    However, I would say at this point the most

    22    significant foreseeable charges have been brought.          So if I

    23    could -- if the Court would indulge my hedging on this

    24    question, it is an ongoing investigation.         Whether that results

    25    in a Superseding Indictment in this case or a new Indictment in
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 49 of 58 Page ID #:1277
                                                                                  49


      1   a separate case or none of the above, it's difficult to tell.

      2   But at this point, Your Honor, a significant portion of the

      3   evidence has been reviewed, and we believe the appropriate

      4   charges on defendant have been brought.

      5                   THE COURT:    All right.    The last question I have

      6   is on the forfeiture counts.       I know we -- we had a discussion

      7   on forfeiture allegations in the original Indictment.           Is there

      8   any specific property that the Government is seeking to forfeit

      9   with respect to Mr. Chan?

    10                    MR. JENKINS:    There is no specific property

    11    identified right now to Defendant Chan, no.

    12                    THE COURT:    Okay.   Mr. Braun, I didn't mean to

    13    exclude you from any of our discussion this morning, but I

    14    realize that you're -- you have -- there's a lot of material

    15    to -- for you to look at.

    16                    My question for you is the dates that have been

    17    set in this case -- and I will issue today a Criminal Trial

    18    Order, today or Monday.      But we have a trial date that was

    19    agreed to by Mr. Huizar's counsel and the Government of June

    20    22nd of 2021, and there are various deadlines to file pretrial

    21    motions, all of which are set forth in docket No. 63.           I don't

    22    know if you have had time to look at those dates and, more

    23    importantly, whether or not you believe that you can work

    24    within those -- within those dates.        I realize you're at

    25    somewhat of a disadvantage because you haven't had the benefit
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 50 of 58 Page ID #:1278
                                                                                  50


      1   of any discovery, but I wanted to get your thoughts on that.

      2                   MR. BRAUN:    Yes, Your Honor.     I just received

      3   notice over Thanksgiving, Sunday, that this case was being

      4   indicted for my client to show up.        I guess they had a press

      5   release they wanted to beat.       So I didn't have anything.      But I

      6   actually have another case involving a Chinese student in

      7   custody pending in front of Judge Fitzgerald that we're trying

      8   to take a deposition of a material witness.         To be blunt, that

      9   case has priority.

    10                    But I have been doing some background work on

    11    this case anyway over the last number of months.          Perhaps --

    12    there's obviously no way we could be ready before that June

    13    trial date.    Maybe we could schedule another status, say, in 60

    14    to 90 days.    That way we will have a better idea of what the

    15    discovery is.

    16                    THE COURT:    I'm sorry.    Your other case is in

    17    front of which judge?

    18                    MR. BRAUN:    Judge Fitzgerald, Michael Fitzgerald.

    19                    THE COURT:    Judge Fitzgerald.     Okay.   What I'm

    20    going to suggest is -- obviously I don't expect you to be

    21    committed to these dates today, but we have got two other

    22    groups of defendants.     We have got Chairman Huang, and we have

    23    got Mr. Lee.    So it seems to me what makes sense is to have

    24    another hearing -- I don't know if I need another Trial Setting

    25    Conference with respect to those defendants although it may be
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 51 of 58 Page ID #:1279
                                                                                   51


      1   helpful.   When is the PIA set for the other defendants?

      2                   MR. JENKINS:    Next Monday, December 7th, PIA for

      3   Defendant Lee who is charged in a separate scheme that we did

      4   not discuss.    To the point of whether an additional trial

      5   setting will be necessary potentially for Defendant Lee and his

      6   LLC, those are both December 7th.       Subsequently, December 14,

      7   the following Monday, the PIA and initial appearance for

      8   Shen Zen Company, that is, the Chairman Wei Huang's company, is

      9   scheduled to make their appearance on December 14.          I would

    10    also note that counsel for Defendant Huang has indicated that

    11    his client does not intend to appear.        His client is currently

    12    in China and has respectfully declined our invitation to appear

    13    on this Indictment at this time.

    14                    THE COURT:    I take it we are going to have

    15    some -- the initiation of some process in order to bring him to

    16    Los Angeles to stand trial?

    17                    MR. JENKINS:    We are certainly exploring all our

    18    options.   He is in China which makes it a little more

    19    difficult, but we are certainly not done with that defendant,

    20    Your Honor.    So we are exploring our options.       And we are

    21    negotiating with his counsel, and we are hopeful, perhaps not

    22    optimistic, that potentially we can reach some resolution.              I'm

    23    not sure what resolution would be reached, but right now we

    24    intend to let him know essentially he is a fugitive as of that

    25    notice.
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 52 of 58 Page ID #:1280
                                                                                  52


      1                   THE COURT:    And the LLC, the Shen, S-h-e-n,

      2   second word for the reporter is Z-h-e-n, New World One -- my

      3   memory was -- I could be wrong -- there was another LLC which

      4   was Shen, S-h-e-n, Zen, Z-e-n, Corporation which was a

      5   California LLC which was somehow involved in this Indictment,

      6   but is my memory correct or my notes correct that that LLC is a

      7   separate entity from the New World, LLC, but owned by

      8   Chairman Huang?

      9                   MR. JENKINS:    I think you're right.      Essentially

    10    there is a Shen Zen New World Chinese mega-development company

    11    and Shen Zen the Provence.      There is also one of the domestic

    12    subsidiaries, the formal name is Shen Zen One, LLC.          That is

    13    the domestic LLC that has been indicted in this case.           And then

    14    they do intend to appear through Richard Steingard on the 14th.

    15                    THE COURT:    Is the New World One, LLC -- that is

    16    the California LLC or Chinese mega-company?

    17                    MR. JENKINS:    That is the domestic -- the LA LLC.

    18                    THE COURT:    Okay.   So -- all right.     So I was

    19    confused as to why you hadn't charged the domestic LLC, but

    20    apparently you have charged that entity.         So that entity is

    21    going to appear, and that entity is represented by

    22    Mr. Bruce Cohen?

    23                    MR. JENKINS:    He is now represented by

    24    Richard Steingard, S-t-e-i-n-g-a-r-d.

    25                    THE COURT:    All right.    And Chairman Huang is
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 53 of 58 Page ID #:1281
                                                                                  53


      1   represented by Kenneth Klein?

      2                   MR. JENKINS:    Formerly Kenneth Klein, now

      3   currently represented by Paul Meyer and Greg Wilke, W-i-l-k-e.

      4                   THE COURT:    Your voice cut out.

      5                   The PIA for Mr. Lee and his LLC 940 Hill is for

      6   December 7th.    Did you indicate it would be worthwhile to have

      7   a Trial Setting Conference, or you didn't think it was

      8   necessary?

      9                   MR. JENKINS:    We do believe it would be

    10    appropriate and helpful for all parties and would be distinct

    11    information that was not discussed today.

    12                    THE COURT:    Okay.   Then what I will do is -- if

    13    the PIA is on Monday, then I will tell the PIA clerk to set up

    14    a Trial Setting Conference for next week for Mr. Lee and Hill.

    15    Is there any day that the Government is not going to be

    16    available?

    17                    MR. JENKINS:    We will make ourselves available.

    18    We appreciate the offer.      We are pretty open next week,

    19    Your Honor.

    20                    THE COURT:    All right.    Well, I will then get PIA

    21    a date.   I will check my calendar for next week.

    22                    As I said, I think what makes sense is, once we

    23    have all of the defendants making their -- let me ask you this.

    24    The PIA for New World One, LLC, is there any reason to have a

    25    Trial Setting Conference for the entity?
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 54 of 58 Page ID #:1282
                                                                                  54


      1                   MR. JENKINS:    For that one we do not think so

      2   until the individual defendant appears.

      3                   THE COURT:    Which the chances of that happening

      4   are slim to none.

      5                   MR. JENKINS:    I'm not a betting person, but I

      6   don't disagree with that assessment.

      7                   THE COURT:    Okay.    Well, to the extent you're

      8   going to -- you're going to use the process of a court to

      9   secure Chairman Huang's appearance, I suggest that you initiate

    10    that effort promptly because, whatever trial date we do set, I

    11    am not going to continue the trial waiting for Mr. -- for

    12    Chairman Huang to show up, and I certainly don't want to try

    13    this case twice.

    14                    MR. JENKINS:    Absolutely, Your Honor.      We will do

    15    so.   Absolutely.

    16                    THE COURT:    And you will keep the Court advised

    17    as to whether or not you made a decision whether or not to try

    18    to secure his attendance?

    19                    MR. JENKINS:    Yes.    We will apprise the Court as

    20    soon as we make a decision as to what that process is.

    21                    THE COURT:    So it seems to me, once we have

    22    Mr. Lee on board, have conducted the Trial Setting Conference

    23    next week, that maybe in early January counsel will get

    24    together and meet and discuss the current dates that are set

    25    forth in docket No. 63.      To the extent that those dates need to
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 55 of 58 Page ID #:1283
                                                                                  55


      1   be changed, come up with a stipulation as to the acceptable

      2   dates for everybody's calendars, and then we can go from there.

      3                   Does that make sense, Mr. Braun?

      4                   MR. BRAUN:    Yes, Your Honor.

      5                   THE COURT:    Mr. Jenkins, are you on board with

      6   that?

      7                   MR. JENKINS:    Yes, Your Honor.     Thank you.

      8                   THE COURT:    All right.    I don't have anything

      9   else.   I appreciate --

    10                    MR. BRAUN:    This is Harland Braun.

    11                    The Government got an order that my client -- and

    12    I talked to his son about this case.        I didn't pay much

    13    attention to it at the time.       His son is a lawyer, licensed to

    14    practice in California.      We intend to use him to help prepare

    15    the case.    I just assumed the Government didn't realize that he

    16    was a lawyer when they got that order.        But we intend to use

    17    Jeremy Chan as an assistant to help prepare his father's case.

    18    In that case, he will have to discuss the case with his father.

    19                    So I don't know if the Government is prepared to

    20    concede that now or consider that problem.         But I think my

    21    client has a right under Lopez Guzman to an attorney of his

    22    choice even if it is his own son.       And I don't think there is

    23    any evidence that the son was involved in any of these schemes.

    24                    THE COURT:    I will let you take that up with the

    25    Government.    To the extent that it remains an issue, you can
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 56 of 58 Page ID #:1284
                                                                                      56


      1   file something with the Court.

      2                    MR. BRAUN:   Yes, Your Honor.

      3                    MR. JENKINS:   And just for the record,

      4   Your Honor, the defendant's son is referenced in the First

      5   Superseding Indictment which would create potential conflict.

      6                    THE COURT:   Okay.    Well, I will let you fine

      7   lawyers work out the issues, and to the extent that you can't

      8   work out the issues, I'm always here to make rulings.

      9                    MR. JENKINS:   Understood.

    10                     MR. BRAUN:   Thank you.

    11                     MR. JENKINS:   Thank you very much.

    12                     THE COURT:   All right.    Everybody stay safe.        I

    13    don't know what's going to go on this week, but this is getting

    14    to be --

    15                     MR. BRAUN:   2,700 people died yesterday,

    16    Your Honor.

    17                     THE COURT:   In any event, I just can't imagine

    18    continuing this way until the spring of next year.          Maybe we

    19    will all be vaccinated by then.

    20                     MR. JENKINS:   We hope.

    21                     MR. BRAUN:   Or maybe like China everyone will put

    22    on their mask.

    23                     THE COURT:   Right.

    24                     MR. BRAUN:   People have a problem doing that.

    25                     THE COURT:   All right.    Well, in any event, stay
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 57 of 58 Page ID #:1285
                                                                                  57


      1   safe, and have a good weekend.

      2                   MR. BRAUN:    Thank you.

      3                   MR. JENKINS:    Thank you, Your Honor.      You as

      4   well.

      5                   THE DEFENDANT:     Thank you.

      6                   THE COURT:    All right.    Unless there's anything

      7   else, we will now close the record.        Anything else from the

      8   Government?

      9                   MR. JENKINS:    Nothing from the Government.       Thank

    10    you, Your Honor.

    11                    Thank you, madam court reporter.

    12                    THE COURT:    Anything else from Mr. Braun?

    13                    MR. BRAUN:    No, Your Honor.

    14                    THE COURT:    All right.    Then the record will be

    15    closed.

    16                    (Proceedings concluded at 9:48 a.m.)

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case 2:20-cr-00326-JFW Document 113 Filed 12/07/20 Page 58 of 58 Page ID #:1286
                                                                                  58


      1                     CERTIFICATE OF OFFICIAL REPORTER

      2

      3

      4

      5                   I, MIRANDA ALGORRI, FEDERAL OFFICIAL REALTIME

      6   COURT REPORTER, IN AND FOR THE UNITED STATES DISTRICT COURT FOR

      7   THE CENTRAL DISTRICT OF CALIFORNIA, DO HEREBY CERTIFY THAT

      8   PURSUANT TO SECTION 753, TITLE 28, UNITED STATES CODE THAT THE

      9   FOREGOING IS A TRUE AND CORRECT TRANSCRIPT OF THE

    10    STENOGRAPHICALLY REPORTED PROCEEDINGS HELD IN THE

    11    ABOVE-ENTITLED MATTER AND THAT THE TRANSCRIPT PAGE FORMAT IS IN

    12    CONFORMANCE WITH THE REGULATIONS OF THE JUDICIAL CONFERENCE OF

    13    THE UNITED STATES.

    14

    15                         DATED THIS    6TH   DAY OF DECEMBER, 2020.

    16

    17

    18                         /S/ MIRANDA ALGORRI
                               ______
    19                         MIRANDA ALGORRI, CSR NO. 12743, CRR
                               FEDERAL OFFICIAL COURT REPORTER
    20

    21

    22

    23

    24

    25
